Citation Nr: 0019224	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea pedis with 
onychomycosis, claimed as secondary to exposure to Agent 
Orange or other herbicides.

2.  Entitlement to service connection for tinea versicolor, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.

3.  Entitlement to service connection for tinea cruris, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  The veteran has presented credible evidence of combat 
exposure during his service in the Republic of Vietnam. 

2.  The veteran's in-service manifestation of small lesions 
about the arms was acute and transitory in nature, and 
resolved by discharge.

3.  Competent medical evidence connecting any current skin 
condition to exposure to AO or other herbicides during 
service has not been presented.

4.  The veteran's private treatment records reflect a 
diagnosis of PTSD.

5.  The veteran's claim of entitlement to service connection 
for PTSD is accompanied by cognizable evidence that the claim 
is capable of substantiation.



CONCLUSIONS OF LAW

1.  The claims of service connection for tinea pedis with 
onychomycosis, tinea versicolor and tinea cruris are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Certain chronic diseases and diseases associated with 
exposure to certain herbicide agents, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 
3.307(d) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is well grounded, the supporting evidence is presumed to be 
true and is not subject to weighing.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  However, there must still 
be medical nexus evidence.  Voerth v. West, 13 Vet. App. 117 
(1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an inservice injury or continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).
The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

Having reviewed the veteran's DD Form 214N and service 
medical records, as well as the newspaper clippings that were 
provided in support of his claim, the Board accords doubt in 
the veteran's favor and finds that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are for application in this case.

i.  Agent Orange or other herbicide exposure

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1999) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 
38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1999) are also satisfied: 
Chloracne or other acneform diseases consistent with 
Chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).

In the present case, the veteran had a normal clinical 
evaluation of the skin on induction examination in January 
1965.  During the course of his August 1966 hospitalization 
for malaria, the veteran was noted to have numerous small 
lesions of the arms, which was shown to be due to a bacterial 
infection, Beta Hemolytic Strep.  The veteran was treated 
with Penicillin for 10 days, and the lesions showed marked 
healing.  There was no further mention of a skin disorder 
during military service.  The veteran had a normal clinical 
evaluation of the skin on separation examination in January 
1969.

In December 1970, the veteran was afforded examination for 
purposes of enlistment in the U.S. Naval Reserve.  He denied 
ever having had or now having skin diseases on Report of 
Medical History.  The accompanying Report of Medical 
Examination also showed a normal clinical evaluation of the 
skin.  In May 1971, his health and dental record was 
thereafter closed out by reason that the veteran had not 
joined with a Reserve training center.  There is no 
additional evidence showing treatment for a skin disorder in 
the immediate post service period, although the appellant 
stated on appeal that he had seen a private dermatologist in 
1970 or 1971 who prescribed him anti-fungal soap and a salve.  
However, he has not identified the name of this dermatologist 
or submitted any records for these dates of treatment.

In connection with his original claim for the skin disorders, 
filed many years after service, the veteran was afforded VA 
dermatological examination in July 1997, which revealed 
diagnoses of tinea versicolor, tinea cruris, tinea pedis and 
onychomycosis.  Additional pertinent evidence includes a 
December 1998 statement from the veteran's father who stated 
that the veteran has had problems wit ha "fungus" which he 
contracted in Vietnam.

With regard to presumptive service connection for the 
veteran's skin disorders, the Board notes that the earliest 
diagnoses of skin disorder as shown by the medical evidence 
on file were not made until 1997, over 25 years after the 
veteran's period of active duty.  Further, although the 
veteran's period of service included a tour of duty in 
Republic of Vietnam during the Vietnam era, tinea versicolor, 
tinea cruris, tinea pedis and onychomycosis are not among the 
diseases listed at 38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection is not appropriate in this 
case.

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Although this holding pertained to 
compensation due to exposure to ionizing radiation, the Board 
finds that this judicial construction is equally applicable 
when the issue involves compensation due to exposure to Agent 
Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 505 
(1992)).

To support direct service connection of tinea pedis with 
onychomycosis, tinea versicolor and tinea cruris due to 
herbicide exposure, competent medical evidence is needed to 
provide an etiological link between the veteran's current 
skin disorders and service or exposure to herbicide agents.  
Upon review of the record, the current medical evidence does 
not suggest any relationship between any present skin 
disorder and service or exposure to herbicide agents.  The 
veteran's service medical records do not show treatment for 
any chronic skin disorder.  Although the veteran was treated 
for small lesions about the arms secondary to bacterial 
infection in service, the disorder was evidently acute and 
transitory in nature in nature as marked healing was shown 
upon treatment and he had a normal clinical evaluation of the 
skin on separation examination in January 1969.  While the 
veteran claims that he has manifested chronic skin disorders 
since service, the Board again notes that this wartime 
veteran's present statements do not satisfy the medical nexus 
requirement in service connection cases.  Kessel, supra.  
Indeed, lay parties are not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit 
v. Brown, 5 Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for tinea 
pedis with onychomycosis, tinea versicolor and tinea cruris, 
as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The claims, 
therefore, must be denied.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
As stated above, he claims treatment for an unspecified skin 
problem by a private dermatologist in 1970 or 1971, but he 
submitted no treatment records for same and he did not 
identify the name of this dermatologist.  Moreover, given the 
30-plus years' passage of time, it is likely that records 
from this physician are no longer available.  In any event, 
at present, VA is under no obligation to further develop 
these claims in a situation that involves unspecified records 
in possession of non-governmental sources.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ii.  PTSD

During the pendency of this appeal, VA regulations concerning 
the type of evidence required to establish service connection 
for PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran with the 
amended regulations however, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384, 393-394 (1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1999); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Under the old regulation, service connection for PTSD 
required: 1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997)).

Under the new regulation, service connection for PTSD 
requires: 1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (June 
18, 1999).

A June 1997 statement from readjustment counseling specialist 
at the Vet Center in Tampa, Florida indicates that the 
veteran was a Navy Hospital Corpsman attached to U.S. Maine 
infantry units.  He was exposed to battlefield causalities, 
as well as questions for his own personal safety.  Under 
combat conditions, he was called upon to administer aid far 
beyond what his training prepared him for.  He exhibited 
sleep disturbances, intrusive thoughts, isolationism, 
depression, survival guilt and poor anger control.  In view 
of the foregoing, the veteran was diagnosed with PTSD 
resulting from his Vietnam service.

As a preliminary matter, the Board observes that the 
veteran's alleged stressors are presumed as true and are not 
subject to weighing for purposes of a well groundedness 
determination.  King, supra.

Insofar as the June 1997 statement from the Vet Center has 
indicated that there is a relationship between the veteran's 
current mental disorder and his alleged stressors in service, 
the Board finds that a well grounded claim for service 
connection for PTSD has been presented.  See Caluza and 
Gaines, supra.

In light of the Board's finding that the veteran's claim for 
service connection for PTSD is well grounded, his claim 
seeking entitlement to service connection is to be determined 
following a merits adjudication by the RO.



ORDER

Service connection for tinea pedis with onychomycosis, tinea 
versicolor and tinea cruris is denied as the claims for these 
disorders are not well grounded.

The claim of service connection for PTSD is well grounded, 
and to this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
In particular, the RO should ensure that 
it obtains all records pertaining to the 
veteran's treatment at the Vet Center in 
Tampa, Florida.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should contact the National 
Personnel Records Center and request that 
they provide copies of the appellant's 
entire personnel file for his February 
1965 to January 1969 Navy service.

3.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist, if 
available, who has not previously 
examined him to determine the diagnosis 
of all psychiatric disorders that are 
present.  All necessary special studies 
or tests should be accomplished.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  Therefore, the veteran's claims 
folder should be made available to the 
psychiatrist prior to examination.  The 
examiner should then integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate 
pursuant to DSM-IV, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the determination remains 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence, both new 
and old, and sets forth the applicable 
legal criteria pertinent to this appeal, 
including 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) and (f) 
(1999).  Thereafter, the veteran should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



